DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the polyamideimide resin does not contain a structural unit derived from 3,3'-dimethylbiphenyl-4,4'-diisocyanate.” The scope of the claim is indefinite because it is not clear what structural unit is excluded from the polyamide resin. Parent claim 1 recites the polyamideimide resin “contain[s] structural units derived from...3,3’-dimethylbiphenyl-4,4’-diamine”. Although the diamine monomer differs from the diisocyanate monomer, the claims are drawn to a composition where the monomers have been reacted to form the polyamideimide resin. To make such a resin, the diamine or diisocyanate is reacted with a carboxylic acid- or dianhydride-containing monomer. The resulting structural unit, however, would be the same for both the diamine and the diisocyanate monomers because the reaction between an isocyanate group and an acid group forms an amide bond and the reaction between an amino group and an acid group also forms an amide bond. In other words, a structural unit derived from 3,3'-dimethylbiphenyl-4,4'-diisocyanate would be the same as a structural unit derived from 3,3’-dimethylbiphenyl-4,4’-diamine when using the same co-reactant. Therefore, it is not clear what is excluded from the scope of claim 25.


Claim Rejections - 35 USC § 103
Claim(s) 1, 3-6, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2011-236385).
Note: citations refer to the machine translation filed 2/24/2021.
Regarding claim 1:
Takahashi discloses a composition comprising (A) a polyamideimide resin, (B) a basic compound, and (C) water [abstract]. Organic solvents can additionally be used [0022-0023]. The polyamideimide resin is formed from 3,3’-dimethylbiphenyl-4,4’-diisocyanate and further can be formed from 4,4’-diphenylmethane diisocyanate in amounts of less than 90 mol% [0008; 0010]. In at least one example, Takahashi provides a polymer formed from 800.08 g (3.0 mol) of 3,3’-dimethylbiphenyl-4,4’-diisocyanate and 505.5 g (2.0 mol) of 4,4’-diphenylmethane diisocyanate; i.e., 60 mol% of 3,3’-dimethylbiphenyl-4,4’-diisocyanate [0028]. 
Although Takahashi teaches the use of 3,3’-dimethylbiphenyl-4,4’-diisocyanate rather than 3,3’-dimethylbiphenyl-4,4’-diamine as presently claimed, the examiner submits Takahashi’s final structural unit would be the same as one derived from the diamine. The reaction of the diisocyanate with the tribasic acid anhydride (e.g., trimellitic anhydride) would result in a structural unit containing a 3,3’-dimethylbiphenyl radical with amide groups at the 4- and 4’-positions, which is the same structural unit that results from the reaction of the diamine with the tribasic acid anhydride. Therefore, the examiner concludes Takahashi’s disclosure is encompassed by the present claims.
Although triethylamine is disclosed as an example of basic compound (B), the reference does not require this specific compound and further teaches other basic compounds can be used in its invention [0018].
Takahashi teaches the number average molecular weight is 10,000-35,000 to provide a balance of strength and solubility [0014]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of the polyamideimide, including over values presently claimed, to provide the strength and water solubility properties desired for a given end use.
Regarding claim 3:
The polymer has an acid value of 20-60 mg KOH/g [0016].
Regarding claim 4:
The amount of water is preferably 30-80% by weight of the composition [0021].
Regarding claims 5-6:
Takahashi teaches the compositions are useful for coating household appliances and kitchen appliances [0023].
There is no disclosure in Takahashi that the composition is for coating a surface that is exposed to steam. However, the recitation in the claims that the composition is “for forming a coating film on a surface of an article, the surface being exposed to steam” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Takahashi discloses a composition as presently claimed, it is clear this composition would be capable of performing the presently claimed intended use, i.e., “for forming a coating film on a surface of an article, the surface being exposed to steam,” as required in the above cited portion of the MPEP.
Regarding claim 22:
Solvents include NMP [0022].
Regarding claims 23-24:
See the rejection of claim 1.

Claim(s) 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2011-236385) in view of Saotome et al. (JP 2009-091511) or Saotome et al. (JP 2010-111844).
Note: citations refer to Applicant’s provided machine translation of JP ‘511 filed 11/28/2018 and the machine translation of JP ‘844 provided with this Office Action. (The examiner notes JP ‘844 was previously listed in the Information Disclosure Statement filed 10/26/2017.)
Regarding claims 7-9:
Takahashi a composition as previously explained. The compositions are useful for coating household appliances and kitchen appliances [0023].
Takahashi is silent with regard to a fluororesin.
The use of a combination of a polyamideimide and a fluororesin was known in the art. For example, Saotome JP ‘511 discloses a water-based heat-resistant resin composition comprising a polyamideimide resin and coatings made from the compositions [abstract; 0007]. The compositions can be mixed with a fluororesin binder to provide a coating for household appliances and kitchen appliances that require boiling resistance [0021-0022].
Alternatively, Saotome JP ‘844 discloses a water-based heat-resistant resin composition comprising a polyamideimide resin and coatings made from the compositions [abstract; 0007]. The compositions can be mixed with a fluororesin binder to provide a coating for household appliances and kitchen appliances [0038-0039].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a fluororesin to the composition of Takahashi to provide improved properties for use in appliances as known in the art.
Regarding claim 17:
Takahashi is silent with regard to the exposure to steam. 
Such uses were known in the art. Saotome JP ‘511 discloses its appliances can be exposed to boiling water, which would result in exposure to steam [0022]. Saotome JP ‘844 discloses suitable appliances include pans, which would be exposed to steam [0038].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the coating to appliances that are exposed to steam.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2011-236385) in view of Sidenstick et al. (US 2013/0217812).
Regarding claim 21:
Takahashi discloses a composition comprising solvent as previously explained.
Takahashi is silent with regard to the use of N-formylmorpholine as a solvent.
Sidenstick discloses solvents for use with polyamideimides [0002; 0008]. It teaches that conventional solvents such as N-methyl amide solvents, including N-methyl-2-pyrrolidone, are toxic [0003; 0008]. The reference further teaches that alternative solvents such as γ-butyrolactone have drawbacks of low boiling points, low polymer resin solubility, or poor storage stability, which may change the performance of the polymer [0004]. In place of these conventional solvents, Sidenstick teaches the use of an aprotic dialkyamide solvent, such as N-formylmorpholine, which has lower toxicity [0090]. Water can be used as a co-solvent [0092].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use N-formylmorpholine as a solvent in the composition of Takahashi to provide lower a toxicity composition while still providing a polymer with adequate performance as taught by Sidenstick.


Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to the claims overcome the previous claim objections. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant argues Takahashi discloses the use of 3,3’-dimethylbiphenyl-4,4’-diisocyanate rather than 3,3’-dimethylbiphenyl-4,4’-diamine as presently claimed (p6-7).
The examiner agrees that Takahashi discloses the use of the diisocyanate monomer rather than the diamine monomer; however, the examiner respectfully disagrees that the present claims exclude Takahashi’s polyamideimide resin. As discussed in the current prior art rejection, as well as in the rejection of claim 25 under 35 USC 112(b), the examiner submits the reaction between 3,3’-dimethylbiphenyl-4,4’-diisocyanate and a tribasic acid anhydride results in a structural unit that is the same as the structural unit that results from the reaction between 3,3’-dimethylbiphenyl-4,4’-diamine and a tribasic acid anhydride. In particular, the reaction between an isocyanate group and an acid group forms an amide bond and the reaction between an amino group and an acid group also forms an amide bond. Therefore, the examiner concludes Takahashi’s disclosure is encompassed by the present claims.

Applicant argues Takahashi teaches away from the subject matter of claim 25 (p7).
The examiner respectfully submits that the scope of claim 25 is indefinite for the reasons described in the rejections under 35 USC 112(b).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787